                    Case 3:20-cv-05256-RAJ Document 9 Filed 05/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   JASON S. REEVE,                                     Civil No. 3:20-CV-05256-RAJ

11            Plaintiff,

12            vs.                                         PROPOSED ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be
     amended as follows:
16
              Defendant shall have up to and including June 16, 2020, to file an Answer to Plaintiff’s
17   Complaint, including the certified administrative record. If the Commissioner is unable to file the

18   certified administrative record on or before that date, Defendant shall file another motion for
     extension.
19
              DATED this 20th day of May, 2020.
20

21                                                         A
22                                                         The Honorable Richard A. Jones
                                                           United States District Judge
23

24

     Page 1         ORDER - [3:20-CV-05256-RAJ]
